 98DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDR. Dakin & Company and Teamsters Local Union78 affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. Cases 20-CA-19962 and20-RC-159344 June 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 4 August 1986 Administrative Law JudgeRoger B. Holmes issued the attached decision. TheRespondent filed exceptions and a brief. The Gen-eral Counsel and the Charging Party filed answer-ing briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.It is uncontroverted that during the criticalperiod of this representation election the Respond-ent announced a change from a biweekly to aweekly payroll, a benefit the employees had re-quested but had not received months before the or-ganizing campaign began. The Respondent exceptsto the judge's finding of an 8(a)(1) violation in thisaction and setting aside the election, contendingthat the change to a weekly payroll had been or-dered before the union organizing campaign began.We adopt the judge's finding of a violation andwill set aside the election.In February 1985 the Respondent transferred itswarehouse to Fairfield, California, approximately55 miles from the former warehouse location. Aneffect of this transfer was to delay the employeesreceipt of their biweekly paychecks from Fridaysto Mondays, or later.After receiving complaints about the delay, theRespondent's president, Nizamian, spoke to his ad-ministrative and financial manager, Colunga, duringthe first 5 days of March 1985. Nizamian testified,"I said there seems to be a problem with the timingof the payroll. I want to make sure that it is either[sic] paid on Fridays even if it's necessary to sendup a courier and I want you to look into the possi-bility of switching over to a weekly payroll asquickly as possible." (Emphasis added.) The Re-spondent offered no evidence that it took any stepsto change the payroll system from early Marchuntil it campaigned against the Union in August.Regarding this time period, Nizamian testified thathe went on a "long trip." Colunga, although stillemployed by the Respondent, did not testify.On 13 August Nizamian circulated a memowhich urged the Respondent's employees not tosign union authorization cards and announced ameeting "to review the future of Dakin, our Fair-field facility, and our employees." There is no evi-dence to show that such a meeting would have oc-curred absent the union organizing campaign. Inthe meeting, employee dissatisfaction, with the de-layed paychecks was reiterated. Nizamian respond-ed that he thought "it" had been taken care of andthat he had told Colunga to take care of "that." On30 September, the Respondent's chief operating of-ficer circulated a memo which stated, "I ampleased to inform you that per your suggestions andour discussion on August 15, you will be paid on aweekly basis beginning Friday, October 25." (Em-phasis added.)The judge found that the change to a weeklypayroll was a significant new benefit and that theRespondent had known its employees were inter-ested in it since March 1985. The judge furtherfound that the Respondent had not implementedany change in the payroll system until after itbecame aware of the employees' union organizingactivity and that the memo announcing the newbenefit linked the change to the employee concernsexpressed at the 15 August meeting.The judge recognized that the mere grant ofbenefits during the critical period is not per segrounds to set aside an election, quoting Red's Ex-press, 268 NLRB 1154, 1155 (1984): "As a generalrule, an employer's legal duty in deciding whetherto grant improvements while a representation pro-ceeding is pending is to decide that question as itwould if the union were not on the scene."In concluding that a violation existed, the judgealso quoted Delta Data System Corp., 279 NLRB1284 (1986), in which the Board adopted thejudge's finding of a violation based on that re-spondent's changes of its employees' terms of em-ployment during the critical period. There thejudge noted that none of the changes had beenmade before the union organizing campaign andthat management had not "followed up and imple-mented by any sequential chain of events" thechanges it had previously discussed.The record evidence here indicates more than 5months of inactivity regarding the change of thepayroll system, despite Nizamian's March order.We cannot agree with the Respondent's or theChairman's implicit position that a single, oralorder which the subordinate apparently ignoredand the superior apparently forgot and of whichthere is no evidence of memorialization or a subse-284 NLRB No. 9 R. DAKIN & CO.99quent step of implementation, shows that the Re-spondent would have changed the payroll systemabsent the union organizing campaign.Moreover, we note that the assertion of the ex-ceptions and dissent that Nizamian ordered thechange in March itself mischaracterizes the evi-dence. As quoted above, Nizamian's order was thatthe then biweekly payroll arrive on Fridays even ifit required a courier, and merely told Colunga tolook into the possibility of switching to a weeklypayroll as soon as possible. Thus, the change to aweekly payroll which occurred during the criticalperiod was not specifically ordered previously.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, R. Dakin &Company, Fairfield, California, its officers, agents,successors, and assigns, shall take the action setforth in the Order.IT IS FURTHER ORDERED that the election con-ducted on 22 October 1985 in Case 20-RC-15934be and is set aside and remanded to the RegionalDirector for Region 20 for the purpose of schedul-ing and conducting a second election at such timeas he deems the circumstances permit a free choicein the issue of representation.[Direction of Second Election omitted from pub-lication.]CHAIRMAN DOTSON, dissenting.Unlike my colleagues, I cannot agree with thejudge's conclusion that the Respondent violatedSection 8(a)(1) by changing the payroll systemfrom one where employees received paycheckssemimonthly to one where paychecks are issuedeach Friday. The evidence clearly indicates thatthe Respondent's president sought to implementthis change several months prior to the Union's or-ganizing campaign, and remedied his subordinate'sfailure to do so as soon as he was aware of thatfact. I am thus confounded by the majority's adop-tion of the judge's finding that the change was un-lawfully motivated by the union campaign.The Respondent manufactures and sells stuffedanimals and related gift items at several locations.The facility at issue here in Fairfield, California,opened in February 1985.1 In March, the Respond-ent's president, Harold Nizamian had a discussionwith employee Robert Nichols at the Fairfield fa-cility. Nichols said that there was a great deal ofemployee dissatisfaction because the paycheckswere received sometimes on Mondays and some-times on Tuesdays. Nichols asked if the paychecks1 All dates are in 1985could be received on Fridays.2 Nizamian told himthat he saw no reason why a Friday payday couldnot be worked out. Nizamian also said that it mighttake some time to implement, and that possibly thefacility could go with a weekly payroll system thatthe Company had used at one time at a different fa-cility. Subsequently, Nizamian told the manager ofthe Fairfield facility that the Company was work-ing on changing the payroll system. Nizamian alsotold Victor Colunga, the Respondent's administra-tive and fmancial manager, that he wanted to makesure employees at the Fairfield facility were paidon Fridays. Nizamian told Colunga that he wantedhim to look into the possibility of switching to aweekly payroll as quickly as possible. Colunga saidhe would do so, but that it would take some timeto effectuate. Thereafter, Nizamian left on a longtrip.The Union filed a representation petition for theemployees at the Fairfield facility on 14 August. Inresponse to rumors about the union organizingcampaign, the Company circulated a memo on 13August to all Fairfield employees from Nizamiandiscussing the negative aspects of signing a unionauthorization card. The memo also announced ameeting to be held on 15 August "to review thefuture of Dakin, our Fairfield facility, and our em-ployees." At this meeting, Nizamian welcomednew employees, and company policies and benefitswere reviewed. The Union was not mentioned di-rectly, although there were statements concerningthe Company's open-door policy, its practice ofsolving employee problems on a one-to-one basis,and the lack of need for a third party to becomeinvolved. After the Company finished, employeesasked questions. One employee asked why employ-ees could not be paid on a weekly basis, on Fri-days. Nizamian replied that he thought it had beentaken care of, that he had told Colunga to takecare of it, and that Nizamian was very unhappyabout it. The next day Nizamian told Colunga totake care of it immediately because Nizamian hadpromised it would be done and he was embar-rassed.On 30 September, a memo issued to all Fairfieldfacility employees from the chief operating engi-neer stating in part that "per your suggestions andour discussion on August 15, you will be paid on aweekly basis beginning Friday, October 25." Therepresentation election was held on 22 October.The Union lost the election by a margin of 13 to11.2 Dakm employees were scheduled to be paid on the 15th and at theend of each month In March, Fairfield employees were told they wouldreceive their paychecks the day after payday because of the time it tookto deliver the paychecks from the San Francisco office. 100DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAs the judge correctly states, granting benefitsprior to an election is not per se grounds for settingaside an election. The critical factor is whether thechanges have been made in order to influence theemployees' votes. If an employer's actions were notaltered by the union's presence, the election willnot be set aside. Red's Express, 268 NLRB 1154,1155 (1984). Here, the judge found that the changein the payroll system was unlawful because thememo of 30 September linked the change to the 15August meeting. He also found that although theCompany had been aware of employee dissatisfac-tion with the payroll system since March, it did notchange the system until after it learned of theunion campaign in August. I cannot agree.The judge's analysis completely ignores the factthat the Respondent's president ordered the changein March, prior to the union campaign. When hebecame aware of the fact that his directions hadnot been carried out, he took immediate steps toremedy the situation. This action was not influ-enced by the Union's presence, but rather by Niza-mian's desire to keep his word to the employees. Inaddition, although the 30 September memo men-tions the discussion at the 15 August meeting, Inote that there was no mention of the Union atthat meeting or in the memo circulated thereafterinstituting the change. The "suggestions" referredto in the memo could quite easily be a reference tothe original conversation held between Nizamianand employee Nichols in March; the mention ofthe discussion at the 15 August meeting was an ac-knowledgment of the employee inquiry whichmade Nizamian aware that the switch in payrollsystem had not yet taken place, something he erro-neously assumed had occurred pursuant to hisMarch directives. Further, it is significant that Ni-zamian's response to the employee question at themeeting reflected his surprise and dismay at learn-ing that the change had not been implemented, de-spite his earlier orders to Colunga. Such a responseclearly let the employees know that the change hadbeen ordered to the union campaign, and that its 22October implementation was not in response to theUnion. In light of these factors, I cannot join mycolleagues in finding that the Respondent violatedSection 8(a)(1) by its actions. Accordingly, I woulddismiss the complaint and certify the results of theelection.Christine Rails, Esq. and Sally Spencer, Esq., for the Gen-eral Counsel.Robert G. Hulteng, Esq., and Mark E. Robson, Esq. (Lit-tler, Mendelson, Fastiff & Tichy), of San Francisco,California, for the Respondent-Employer.Joseph R. Colton, Esq. (Beeson, Tayer & Silbert), of SanFrancisco, California, for the Charging Party-Petition-er.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge. TheCharging Party, Teamsters Local Union 78 affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, filed theoriginal unfair labor practice charge in this case on 28October 1985. The Charging Party filed a first amendedunfair labor practice charge in this case on 13 December1985. I usually will refer to the Charging Party in thisdecision as the Union or as the Petitioner in the repre-sentation case.The Regional Director of Region 20 of the NationalLabor Relations Board, who was acting on behalf of theGeneral Counsel of the Board, issued the complaint inthis proceeding on 10 December 1985. The GeneralCounsel alleged that the Respondent, R Dakin & Com-pany, had engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act. The Respondentfiled an answer to the General Counsel's complaint anddenied that it had engaged in the alleged unfair laborpractices. I usually will refer to the Respondent in thisdecision as the Company or as the Employer in the rep-resentation case.The Petitioner filed the representation petition in thiscase on 14 August 1985. The Petitioner and the Employ-er signed a Stipulation for Certification Upon ConsentElection that was approved on 1 October 1985 by theRegional Director of Region 20 of the Board. An elec-tion by secret ballot was held on 22 October 1985 amongthe employees in the unit described below:All fulltime and regular parttime warehouse personsemployed by the Employer at its premises in Fair-field, California; excluding office clerical employees,guards and supervisors as defined in the Act.The tally of ballots disclosed that 11 employees castvotes for the Petitioner, and that 13 employees cast votesagainst union representation. There was one challengedballot that was not determinative of the election result.The Petitioner filed on 28 October 1985 Objections toConduct Affecting Results of Election,The Regional Director of Region 20 of the Boardissued on 20 December 1985, a Report on Objections,order consolidating cases, and notice of hearing. The Re-gional Director concluded that there were substantialand material issues of fact regarding the Petitioner's Ob-jections 1, 2, and 7 that could be best resolved by a hear-ing. Accordingly, he ordered that the complaint case re-ferred to above be consolidated with the representationcase for hearing. The Petitioner withdrew Objections 3,4, 5, 6, and 8.I heard the evidence in this consolidated proceedingon 6 March 1986 at Fairfield, California. The GeneralCounsel made a closing argument on the record at thehearing. The attorney for the Charging Party and the at- R. OAKIN & CO101torneys for the Respondent filed posthearing briefs bythe due date of 10 April 1986.FINDINGS OF FACTI. JURISDICTIONThe Company is a California corporation with officesin South San Francisco, California. The Company's facil-ity involved in this proceeding is located at Fairfield,California. The Company is engaged in the manufactureand wholesale sale of stuffed toys and related gift items.During the calendar year that ended on 31 December1984, the Company sold and shipped from its Fairfieldfacility products, goods, and materials valued in excess of$50,000 directly to points located outside the State ofCalifornia.Based on the pleadings and the evidence presented inthis proceeding, I find that the Company has been at alltimes material an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.H. THE ALLEGED UNFAIR LABOR PRACTICES ANDTHE OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONA. The Events Before August 1985This proceeding pertains to events that took place atthe Company's warehouse facility located in Fairfield,California. The Fairfield facility opened in February1985. At that time the Company's employees at its SouthSan Francisco facility were given the opportunity totransfer to the Fairfield facility. The Fairfield facility isabout 55 miles from the South San Francisco facility.The Company's headquarters office remained in SouthSan Francisco at that time.The foregoing findings are based on a credited portionof the testimony, of Cherryl Paul. She has been the per-sonnel manager of the Company since May 1984.As of August 1985 the work force at the Fairfield fa-cility consisted, in part, of employees who once hadworked at the Company's South San Francisco facilityand, in part, of new employees. The Company views anew employee as being anyone who has not worked forthe Company more than a year. As of 15 August 1985about one-half of the 25 employees at the Fairfield facili-ty fell within the Company's definition of a new employ-ee.The foregoing findings are based on credited portionsof the testimony of Harold A. Nizamian and Paul. Niza-mian has been the president of the Company since 1967.On 1 March i985, the Company held an open house atits Fairfield facility. All the employees at the Company'sFairfield facility and at its South San Francisco facilitywere invited to attend. The Company's managers and afew local dignitaries also were invited. The event wasnot open to the general public. Nizamian tried to explainthe Company's background and its philosophy to the em-ployees on that1 occasion.The foregoing findings are based on a credited portionof the testimony of Nizarnian.The working hours at the Fairfield facility are from 8a.m. to 4:30 p.m.The foregoing findings are based on a credited portionof the testimony of Walter James Holmes. He had beenemployed by the Company for about 9 years and 3months at the time of the hearing. He was working as awarehouseman at the Fairfield facility at the time that hetestified. He did not sign a union authorization card. Asindicated on the record at the hearing prior to the timeHolmes testified, I am not related to him. (See Tr. 148.)Victor Colunga is the Company's administrative andfinancial manager. During the establishment of the Fair-field facility, Colunga acted as the liaison for the homeoffice. He was not in charge of the day-to-day operationsat Fairfield. He assisted in getting the systems of thehome office worked out with the systems at Fairfield.The foregoing findings are based on a credited portionof the testimony of Nizamian. Colunga did not testify asa witness in this proceeding.Colunga held a meeting with the employees at theFairfield facility in March 1985. Colunga told the em-ployees that they were going to receive their paychecks1 day later than the payday; that it took until 11 a.m. forpersonnel to prepare their paychecks at the South SanFrancisco office; and that it would be too late in the dayto deliver them to the Fairfield facility on the payday.Therefore, the paychecks would be delivered to theFairfield facility the day after the payday.Mike Winslow, an employee, asked Colunga why theFairfield employees had to get their paychecks late.Winslow also asked Colunga why their paychecks couldnot be prepared at the Fairfield branch of the Bank ofAmerica. Colunga said the Fairfield branch of that bankwas a small facility.Winslow told Colunga that he lived on a day-to-daybasis, and that he would like to get his paycheck everyweek. Colunga replied that a lot of paperwork was in-volved; that he would take the matter back to the frontoffice; that he could not give Winslow any guarantee,but he would look into the problem.At that time the employees were paid on the 15th dayof the month and also at the end of the month.The findings in the foregoing paragraphs are based ona composite of credited portions of the testimony of JosePalacios, Donald Dear, and Holmes. Neither Colunganor Winslow testified as witnesses in this proceeding.Jose Palacios is employed as a warehouseman at theCompany's Fairfield facility. He has worked for theCompany since 8 October 1984. Palacios was the em-ployee who first contacted the Union regarding organiz-ing the employees of the Company. Palacios handed outunion authorization cards to other employees, and heasked employees to sign the cards. In the weeks prior tothe election, Palacios handed out union leaflets to em-ployees as the employees left work. Palacios also servedas the Union's observer at the representation election. Atthe hearing, Palacios acknowledged that he was planningto leave his employment with the Company. He plannedto seek employment with another employer after hisgraduation from school to become a diesel mechanic.Donald Dear has been employed by the Companysince 1972. Dear worked at the Company's South SanFrancisco facility before working at its Fairfield ware- 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhouse. At the time of the hearing, Dear was the leadwarehouseman in the area of receiving, replenishing, andstocking at the Company's Fairfield facility. He did notsign a union authorization card.Based on their demeanor while they were testifying, Ihave credited the portions of the testimony of Palacios,Dear, and Holmes that are reflected in the composite setforth above. Palacios' account was the most detailed ofthe three witnesses. The accounts of all three witnessesare not inconsistent, except that Palacios indicated therewere two meetings with Colunga while Dear andHolmes described just one meeting with Colunga. I findthat Dear and Holmes' accounts are accurate, and thatthere was just one meeting with Colunga as describedabove.The Company's employees at its Wheeling, Illinois fa-cility are paid on a weekly basis.The foregoing findings are based on a credited portionof the testimony of Leslie B. Seely III. He has been vicepresident of finance of the Company since April 1984.In early March 1985, Nizamian had a conversationwith Robert Nichols who is an employee at the Compa-ny's Fairfield facility. Nichols is married to Nizamian'sniece. Their conversation took place at the Fairfieldwarehouse.Nichols told Nizamian that there seemed to be a greatdeal of dissatisfaction because the payroll checks werereceived sometimes on Monday and sometimes on Tues-day. Nichols asked Nizamian whether the paycheckscould be issued on Fridays. Nizamian replied that he sawno reason why that could not be worked out. Nizamiantold Nichols that it might take some time to work it out,and possibly the Company could go back to a weeklypayroll system that it had at one time at the South SanFrancisco facility.As a result of his conversation with Nichols, Nazamianspoke to Harold Westover, who was the manager of theFairfield facility from November 1984 through mid-March 1985. Nizamian spoke to Westover on that subjectfirst at the Fairfield facility and later on the telephone.At the Fairfield facility, Nizamian told Westover that Ni-zamian had heard there was some dissatisfaction aboutthe timing of the payroll payments. Nizamian said hewanted it corrected as soon as possible. Nizafnian toldWestover that he would be talking to others in SouthSan Francisco, and they would try to work it out assoon as possible. Nizamian said, however, that becausethe Company's payroll was done by the Bank of Amer-ica, that it would take some time to do so.Subsequently, in early March 1985 Nizamian spokeWith Westover by telephone and told him that the Com-pany was working on the change in the payroll timing.Nizamian spoke with Colunga regarding the Fairfieldpayroll during the first 5 days in March 1985. Their con-versation took place at the Company's South San Fran-cisco headquarters. Nizamian told Colunga that thereseemed to be a problem with the timing of the payroll,and that Nizamian wanted to make sure that it was paidon Fridays even if it was necessary to send a courier. Ni-zamian told Colunga that he wanted Colunga to lookinto the possibility of switching over to a weekly payrollas quickly as possible. Colunga told Nizamian that hewould do so, but that Nizamian should realize that itwould take some time to get it done becasue they had toextract the Fairfield payroll from the group payroll thatwas done by the Bank of America.Nizamian thereafter left on a long trip, and he assumedthat Colunga had taken care of the matter.The findings in the foregoing paragraphs are based ona credited portion of the testimony of Nizamian. Co-lunga, Nichols, and Westover did not testify as witnessesin this proceeding.Respondent's Exhibit 1 is a copy of the Company'spersonnel policy and practice manual. It has been ineffect since October 1984. The provisions of the manualhave been in effect at all of the Company's facilitiesexcept for the Long Island facility. A copy of themanual is given to each employee during orientation.Additional copies are available to employees at the Com-pany's facilities.The exact language in the section entitled "EmployeeSuggestions and Grievances," that appears on page 11 ofRespondent's Exhibit 1, also was contained in the Com-pany's manual that preceded Respondent's Exhibit 1.That section states:EMPLOYEE SUGGESTIONS AND GRIEVANCESEmployees should feel free to submit suggestions orcomplaints at any time. Normally, an employeeshould discuss problems with his or her immediatesupervisor. If an acceptable solution cannot beachieved, the matter should be referred to a Com-pany Officer. The President of R. Dakin & Compa-ny has always had a basic "open door" policy to-wards all employees, and any employee who hasany problems or suggestions should feel free to dis-cuss the matter with the President or any other Of-ficer of the Company at any time.The findings in the foregoing paragraphs are based ona credited portion of the testimony of Paul and docu-mentary evidence.The policy quoted above, as set forth in the "Employ-ee Suggestions and Grievances" section of the CompanyPersonnel Policy and Practice Manual has been thepolicy of the Company since 1967. Two people em-ployed at the Company's Fairfield facility had come tosee Nizamian at the Company's South San Franciscooffice. Both persons spoke to Nizamian about their prob-lems sometime after the Fairfield facility had opened andprior to 15 August 1985. One person was Wally Walker,a supervisor, and the other person was employeeHolmes. Each one came to Nizamian's office during theirworking hours. At the hearing Nizamian believed thatthey were paid for the time they used to see him.The foregoing findings are based on a credited portionof the testimony of Nizamian. Holmes testified that hehad heard Nizamian and other persons in company man-agement talk about having an open-door policy. Holmeshad heard about that company policy throughout thetime of his employment that began in 1976. Walker didnot testify as a witness in this proceeding.Throughout his employment, which began in 1972,Dear had heard Nizamian state that anybody who had R. DAKIN & CO.103any problems should feel free to go to his office and talkto himThe foregoing fmdings are based on a credited portionof the testimony of Dear.In light of the documentary evidence and the testimo-ny of Paul, Nizamian, Holmes, and Dear, I have notcredited Palacios' testimony that he was unaware of theCompany's open-door policy prior to 15 August 1985.The Company has had a policy since 1967 to reviewCompany benefits every year. That review usually isdone in the early part of the year or in the spring ofeach year.The foregoing findings are based on a credited portionof the testimony of Nizamian.Respondent's Exhibit 2 is a copy of the Company'sbenefits brochure. It is entitled "The Total Benefit Pro-gram for the Dakin Family."Paul said that she had been told by Roger Burrill thatthe Company reviews its benefit programs in the springof each year. Therefore, Paul conducted such a reviewof the benefits in the spring of 1985. As a result of thatreview, the Company changed its dental coverage sothat 100 percent of preventive care was paid for; addedanother holiday; and added some cost containment meas-ures to the health program.Respondent's Exhibit 2 was published after the reviewin the spring of 1985, and it was in effect from that timeuntil at least the time of the hearing in this proceeding.Copies of Respondent's Exhibit 2 were distributed to em-ployees in June 1985.The findings in the foregoing paragraphs are based ona credited portion of the testimony of Paul and docu-mentary evidence. Burrill is the Company's chief operat-ing officer. He did not testify as a witness in this pro-ceeding.In late 1983 the Company's board of directors instruct-ed company management to consider a 401(k) plan forthe entire Company. The 401(k) refers to a section of theInternal Revenue Code that allows employees to deferpart of their earnings into a tax-deferred investment ac-count. An employer is not required to, but an employermay, contribute to the employee's tax-deferred account.There were various discussions regarding such a401(k) plan in 1984 at the Company. In late 1984 the de-velopment of such a plan was tabled. In April 1985 Seelyresumed working on a 401(k) plan for the Company. TheCompany's attorneys redrafted the plan and presented iton 17 July 1985 to the Company's board of directors.Seely said at the hearing that the draft of the 401(k) planwas 99.9 percent complete when it was presented to theCompany's board of directors. The plan was to be appli-cable to all employees of the Company and not just ap-plicable to the employees at its Fairfield facility.The foregoing findings are based on a credited portionof the testimony of Seely.B. The Events on 13 August 1985General Counsel's Exhibit 4 is a copy of a one-pagetypewritten memo dated 13 August 1985 from Nizamianto all the Fairfield employees on the subject of theUnion. The parties stipulated it was distributed to theemployees at the Fairfield warehouse about 13 August1985. General Counsel's Exhibit 4 states:August 13, 1985Memo To: All Fairfield EmployeesFrom: Harold A. NizamianSubject: UnionWe have recently learned that you may be con-tacted by a union to sign union cards. In our opin-ion, you should be very careful with regard to sign-ing anything, particularly a union card. By signingsuch a card, you could in some circumstances beobligating yourself to pay initiation fees, dues andassessments to the union, and subjecting yourself tounion discipline and possible fines.Very frankly, we hope that no employees willsign any union cards. We say this because R Dakin& Company does not want to be subjected to acampaign by a union which would interfere withthe direct and personal relationship with our em-ployees and which could disrupt our operations. Wehave an open door policy at R Dakin & Company,and we encourage you to bring to our attention anygrievances of any nature which you may have. Weplan to meet with you Thursday to review the futureof Dakin, our Fairfield facility, and our employees.We believe that you will not want to be continu-ously harassed and bothered and solicited by aunion whose only real interest, in our opinion, is tohave a monthly dues payment made to it a condi-tion of your ability to continue to work for R.Dakin & Company.I suspect that the union has not told you that, ifan election were to be held, R. Dakin & Companywill be required by law to supply the union withyour names and home addresses. Thus you andyour family could expect to be bothered at yourhome by phone calls, letters, or personal visits.Would you want to have your privacy so invad-ed? Would you want to have your name and homeaddress on permanent file with a union? Whoknows who will get hold of your name and addressonce it's in the union's hands. In this day and age Iwould prefer not to have my name and home ad-dress sitting around some union hall. If this doesn'tappeal to you, think long before signing a unioncard. You can expect that the union will do every-thing it can to pressure you to sign cards because ithas a big financial stake with regard to the moneythat it can collect from you every month if it is suc-cessful.We hope that you won't sign a union card. Webelieve that getting involved with a union couldonly work to your disadvantage. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn our opinion, it is in your best interest not tosign a union card. Don't let a union get its hands onyour money. Don't be fooled. Don't sign a unioncard.Very sincerely,Harold A. NizamianPresidentThe foregoing findings are based on a stipulation bythe parties and documentary evidence.Nizamian acknowledged at the hearing that the Com-pany knew there were rumors to the effect that eithersomeone had distributed union authorization cards orthat there had been a union meeting. Nizamian stated,"We just knew that something was going on." That wasone of the reasons for holding the meeting announced inthe General Counsel's Exhibit 4. In addition, Nizamianbelieved that some employees were not fully aware ofthe Company's history and the Company's policies.The foregoing findings are based on a credited portionof the testimony of Nizamian.Seely acknowledged at the hearing that "one of thereasons this memo came out was that there had beensome talk about some possible union activities at Fair-field."The foregoing findings are based on a credited portionof the testimony of Seely.Paul acknowledged at the hearing that she had be-lieved that union authorization cards were being passedaround at the Fairfield facility. That was one of the rea-sons for the meeting announced in General Counsel's Ex-hibit 4. Other reasons for the meeting were to talk to theFairfield employees about the Company's history, open-door policy, and the Company's benefits.The foregoing findings are based on a credited portionof the testimony of Paul.Erik Kellner is the manager at the Fairfield facility.He saw a copy of General Counsel's Exhibit 4 on 14August 1985. He acknowledged at the hearing that hehad heard rumors about union organizing activity at theFairfield facility, but he said he had no direct knowledgeof that until sometime after 15 August 1985 when he wasinformed about the representation petition.The foregoing findings are based on a credited portionof the testimony of Kellner.C. The Events on 15 August 1985The meeting that was announced in General Counsel'sExhibit 4 was held on 15 August 1985, at the Fairfieldfacility. The meeting began shortly after 10 a.m. in thelunchroom, and ended before noon. About 25 employeesof the Fairfield facility attended. Nizamian, Burrill, Pauland Seely spoke to the employees on that occasion.Kellner, the warehouse manager, and David Ellis, thedistribution manager, also attended the meeting, but theydid not give speeches at the meeting.The foregoing findings are based on a composite ofcredited portions of the testimony of Dear, Holmes,Kellner, Nizamian, Paul, and Seely. Palacios gave a dif-ferent version in that he described two similar meetingsof management personnel with the employees at theFairfield facility. Palacios said one meeting was held on15 August 1985, and the second took place about a weeklater, which would have been 22 August 1985. Palacioswas the only witness to give two accounts of two ,meet-ings with employees on 15 and 22 August 1985. The tes-timony of the other witnesses was that no meeting tookplace on 22 August 1985. Based on their demeanor, Ifound the other witnesses were convincing in their testi-mony on this point that no meeting with the Fairfieldemployees and management occurred on 22 August1985, Therefore, I find that Palacios' recollection of asecond meeting on 22 August 1985 is in error, and I havenot credited his testimony on this point.Palacios' testimony regarding what was said at themeeting with the Fairfield employees also differed sig-nificantly from the testimony of the other witnesses. Theother witnesses who testified on this subject are Dear,Holmes, Nizamian, Paul, and Seely. I found their recol-lections of this event to be consistent. I also found thatthey testified regarding this event in a convincingmanner; that is, with confidence and with assurance thatthey recalled what had been said on that occasion andthat they were relating the facts accurately. Thus, afterconsidering the factors of perception, memory, and abili-ty to relate facts on the witness stand, I have creditedthe accounts of Dear, Holmes, Nizamian, Paul,t and Seelyabout what was said at the meeting on 15 August 1985.Moreover, I also have considered in connection with theabove credibility resolution the Respondent's argumentthat Palacios' version of what was said at the meetingwas not corroborated by any other employee eventhough about 25 employees were present. Harvard Fold-ing Box Co., 273 NLRB 841 (1984), and Colorflo Decora-tor Products, 228 NLRB 408 (1977).Nizamian was the first speaker at the 15 August 1985meeting with the employees at the Fairfield facility. Ni-zarnian told the employees that he was aware Of the factthat a substantial portion of the employees were new em-ployees. He said that the Company took great pride inthe employee relations that it had throughout its history.Nizamian said that he wanted to make the new employ-ees aware of the Company's history. Nizamian also toldthe employees that the Company did business not only inthe United States, but also all over the world. Nizamiantold them that the Company throughout its history haddeveloped a corporate culture of a sense of family, andthat Nizamian wanted those new employees to feel thatthey were a part of the family. Nizamian told them thatthe Company always had had good relations, and thatsome of the employees who were present at the meetinghad made use of Nizamian's open-door policy. He saidthat some of the employees had come to him in the pastwhen they had had problems. Nizarnian also told themthat he wanted to reiterate the fact that it had alwaysbeen the Company's policy, and that the open-doorpolicy was an ongoing company policy. Nizamian alsotold the employees that they did not need a third partyinvolved in any problems; that the Company always hadsolved their problems in the past on a one-to-one basis;and that the Company could continue doing that in thefuture. R. DAKIN & CO.105Roger Burrill spoke after Nizamian did. Burrill wel-comed the new employees to the facility; told them thathe was glad to have them there; that he hoped that theemployees could continue to work as a group; and saidthat he felt it was important for the people in the ware-house to feel that they were a part of a team. Burrill alsotold the employees that the Company always had been aclosely knit corporation; that the it took pride in the factthat it was a people-oriented company; that peoplealways had felt free to come to the Company with theirproblems; that sometimes there was a problem in findingNizamian because he traveled a great deal; and that Bur-rill wanted to assure the employees that, if Nizamian wasnot there, the employees were free to come to see Bur-rill.Paul spoke about the Company's benefits program, andshe provided the employees with copies of the Compa-ny's benefits brochure. (Resp. Exh. 2.) She used the bro-chure as a guide to discuss the benefits in detail. She ex-plained to the employees how the Company had selectedthe benefits, and that it reviewed the benefits each year.Seely spoke to the employees after Paul did. Seelyspoke to them about a 401(k) plan that the Company wasimplementing. He said that a draft of a 401(k) plan hadbeen presented to the Company's board of directors on17 July 1985. Seely then outlined the plan to the employ-ees, and he explained to them some of the basic thingsavailable under the 401(k) plan and the benefits of a401(k) plan as a tax-deferred savings plan.After the speeches had been concluded, two employ-ees asked questions at the meeting. One of the employeeswas Calvin Bennett, and the other employee was Pala-cios.Bennett asked why the employees could not be paidon a weekly basis on Fridays, and he asked why did theyhave to wait for the whole weekend to pass before get-ting paid. Nizainian replied that he thought it had beentaken care of. Nizamian said that he had told Victor Co-lunga to take care of that, and that Nizamian was veryunhappy about it. At the hearing, Nizamian said that hehad been very angry about that.Palacios asked why the Company did not have alter-nate selections to its current health plan. Paul respondedto that question. She said that the Company had a verygood and a very competitive health plan; that it had re-viewed other plans during the spring review, but itfound no plan to be more cost effective or any betterthan the current plan.The findings in the foregoing paragraphs are based ona composite of credited portions of the testimony ofDear, Holmes, Nizamian, Paul, and Seely. Burrill did nottestify as a witness in this proceeding. As indicatedabove, I have not credited Palacios' version of what wassaid for the reasons I have given previously.The next day after the 15 August 1985 meeting Niza-mian spoke to Colunga on the subject of the Fairfieldpayroll. Nizamian told Colunga that he was very unhap-py that it had not been taken care of, and that Nizamianwanted it done "post-haste" because Nizamian had prom-ised the people that it would be done, and Nizamianfrankly was embarrassed.The foregoing findings are based on a credited portionof the testimony of Nizamian. Colunga did not testify asa witness in this proceeding.D. The Events on 30 September 1985The General Counsel's Exhibit 5 is a copy of a onepage memorandum dated 30 September 1985 from Burrillto the personnel at the Fairfield facility on the subject ofthe weekly payroll. The parties stipulated that GeneralCounsel's Exhibit 5 was distributed on 30 September1985 to employees at the Fairfield warehouse. GeneralCounsel's Exhibit 5 states:Date: September 30, 1985To: Fairfield Facility PersonnelFrom: Roger Burrill, Chief Operating OfficerSubject: Weekly PayrollI am pleased to inform you that per your sugges-tions and our discussion on August 15, you will bepaid on a weekly basis beginning Friday, October25.The changeover from the present system willwork as follows:On Tuesday, October 15 your regular simi-monthly check covering the period October 1through October 15 will be delivered to you.On Friday, October 25 you will receive acheck covering October 16 through October 25plus adjustments from previous periods.Subsequent checks will be available on Fri-days.It will continue to be important to make sureyour weekly time slips are turned in at the close ofyour workweek.If you have questions or would like further clari-fication, in addition to myself, please contact eitherErik Kellner, Ophelia Kabel or Cherryl Paul.RJBThe foregoing findings are based on a stipulation bythe parties and documentary evidence. Burri11 did nottestify as a witness in this proceeding.E. Other EventsDuring the month of October 1985 and prior to thedate of the election, Palacios attended three meetings insmall groups of employees with company management.The first meeting took place 3 weeks before the elec-tion. The meeting lasted for about 20 or 30 minutes.Kellner, the manager of the Fairfield warehouse, broughtPalacios to that meeting. The meeting was held in an un-occupied office at the front of the warehouse. Other em-ployees who were present at the meeting were: DonaldDear, Tom Farrell, Brian Khen, Peggy Ladd, Frank Par-ioni, and Bobby Vera. Kellner and Paul were present onbehalf of management at the meeting. Paul told the em-ployees that she would discuss the benefits that the Com-pany had, and that she was there to answer any furtherquestions. Palacios said that he did ask her a question at 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat meeting. He said that the Company's benefits werethe subject of the meeting.The second meeting took place about a week later.Kellner asked Palacios to attend. Except for PeggyLadd, the same employees who were present at the firstsmall group meeting were also at the second small groupmeeting. Kellner and Burrill were present at the secondmeeting for company management. Burrill spoke to theemployees about the Company's open-door policy. Bur-rill also said that the employees did not need the Team-sters because it would involve the Company's lawyersagainst the Union's lawyers. Burrill said that the employ-ees could solve their problems other than having thelawyers solve their problems. Palacios asked Burrill whyhe was opposed to the Union. Burrill replied that hethought that the problems could be solved without aunion.Union's Exhibits 1, 2, and 3 are copies of documentsthat Burrill gave to employees at the second small groupmeeting which Palacios attended. All three documentsare typewritten on the Company's letterhead stationery.Burrill's name appears at the bottom of each document.Union's Exhibit 1 is entitled "Do You Believe In Free-dom of Choice?" In summary, the document reflects theCompany's opinion that the Union would insist onhaving a union-security clause and a dues-checkoff clausein a contract with the Company.Union's Exhibit 2 is entitled "A Few Facts About theTeamsters Union." In summary, the document reflectsthe Company's views regarding the current president anda past president of the International Union; the facilitiesthat are available to International officers; and financialmatters of the Union.Union's Exhibit 3 is entitled "What Can You ExpectFrom this Union?" In summary, the document reflectsthe Company's views regarding the location of the localunion office; the salaries of local union officers; and therules and regulations of the local union.The third small group meeting took place a weekbefore the election. It was held in the same office at thefront of the warehouse. The same employees werepresent who had attended the first small group meeting.Kellner and Nizamian were present for company man-agement.Nizamian told the employees that they did not needthe Teamsters to solve their problems, if the employeeshad any problems. Nizamian told them that the open-door policy stood and, if Nizamian was out of the coun-try, Kellner's door was open and the employees could goto Kellner. Nizamian also told them that the employeesdid not need the lawyers to speak on their behalf to tryto solve their problems and, instead, they were there totry to solve problems.Kellner had a sheet of paper with him at the meeting.Kellner told the employees that the paper showed howmany times the Union had strikes in various places.Kellner also told them who knew how many more sheetsthey had that showed strikes.Prior to attending these three small group meetings,Palacios had not attended any such meetings while hewas an employee of the Company.The findings in the foregoing paragraphs are based ona credited portion of the testimony of Palacios and docu-mentary evidence. Nizamian, Paul, Kellner, and Dear didnot describe the small group meetings that were relatedat the hearing by Palacios. Burrill did not testify as awitness in this proceeding. The employees mentioned byPalacios, other than Dear, as being present at those meet-ings did not testify as witnesses in this proceeding.The Company's 401(k) plan became effective on 31December 1985. It did not replace any other kind ofcompany retirement plan or any other type a companybenefit. It augmented and improved the Company's exist-ing profit-sharing plan.The foregoing findings are based on a credited portionof the testimony of Seely.F. ConclusionsThe General Counsel's complaint alleged the followingin paragraph 5 to be conduct violative of Section 8(a)(1)of the Act:5. Respondent, acting through Harold Nizamian,at the Fairfield facility:(a)About August 15, 1985, interrogated its em-ployees regarding their union activities and sympa-thies.(b)About August 15 and 22, 1985, granted itsemployees benefits in order to discourage their sup-port of the Union.(c)About August 22, 1985, solicited employeecomplaints and grievances and promised to redressthem in order to discourage employee support forthe Union.Regarding the allegations in subparagraph 5(a) of theGeneral Counsel's complaint quoted above, I concludethat there is no credible evidence that Nizamian interro-gated employees about their union activities and sympa-thies. Accordingly, I recommend to the Board that theallegations in subparagraph 5(a) be dismissed.Regarding the allegations in subparagraph 5(b) of theGeneral Counsel's complaint quoted above, I concludethat the evidence showed that Nizamian did not grant anew benefit to the employees but, instead, that Nizamianspoke to the employees on 15 August 1985 about an ex-isting benefit•the open-door policy•that had been ineffect long before the union organizing activities of theFairfield employees became known to the Company.Thus, I conclude that the Company's open-door policywas not a new benefit that was announced or implement-ed after the employees began their union organizing ac-tivities. Both the documentary evidence and the testimo-ny revealed that the Company's open-door policy hadbeen in effect long before the employees' union activities.(See secs. A and C of this decision.) Accordingly, I rec-ommend to the Board that the allegations in subpara-graph 5(b) be dismissed.Regarding the allegations in subparagraph 5(c) of theGeneral Counsel's complaint quoted above, I alreadyhave indicated in the findings of fact that there was nosecond meeting between company management and theFairfield employees about 22 August 1985. I have found R DAKIN & CO.107that the meeting in question occurred on 15 August 1985.Nevertheless, I have considered the evidence regardingthe subject matter of the allegations in subparagraph 5(c)because 15 August 1985 is close in point of time to "onor about August 22, 1985."The Board's decision in Butler Shoes New York, 263NLRB 1031 (1982), furnishes guidance in this situation.The Board held at 1032-1033:Lastinger reminded employees of Respondent's ex-isting "open door policy whereby the employeesare encouraged to take up any problems that theymay have relating to their employment with theirsupervisor" or with higher management, and statedthat "Management sincerely wants to know what itsemployees are thinking and feeling because it feelsthat the comments and questions of the employeesserve as guideposts." Boroughs echoed the sub-stance of these remarks. Solicitation of grievances,however, is unlawful when it is a form of promiseof benefit for rejecting a union and, therefore, maybe violative when it expressly or impliedly includesa promise to redress such grievances as are submit-ted. Here, Respondent announced no new policyand did not imply that its response 10 grievanceswould change. Accordingly, it acted lawfully. Cf.Chester Valley, Inc., 251 NLRB 1435, 1447-48(1980).The Board's decision in PYA/Monarch, Inc., 275NLRB 1194 (1985), also furnishes guidance in this situa-tion. The Board held at 1195:We also agree with the Respondent that RegionalVice President Charles Wright did not unlawfullysolicit grievances when he told employees that theRespondent's door was always open to hear anycomplaints. We find, as the Respondent contends,that an open-door policy was the Respondent'spractice prior to the outset of the Union's organiza-tional drive. Employee Charles Lanston testifiedthat in previous years he had gone to Wright to talkabout problems which concerned him, and he knewhe could talk to management officials on his owninitiative. The Board has found that it is not an un-lawful solicitation of grievances merely to remindemployees of an existing open-door policy if there isno implication that the response to grievances willchange. Butler Shoes New York, 263 NLRB 1031,1032 (1982).The Board's decision in Ace Hardware Corp., 271NLRB 1174 (1984), furnishes further guidance in this sit-uation. The Board held.The Board has long held that the essence of theviolation in solicitation of grievances is not the so-licitation itself but the inference that the employerwill redress problems.3 Crucial to a conclusion ofimplied redress is a finding that the employer inter-fered with, restrained, and/or coerced employees intheir union activities, which is manifested by suchfactors as change in past practice, announcement ofnew policy, and timing and context of suchchange.43 Giovanni's, 259 NLRB 233 (1981), see Uarco. Inc., 216 NLRB1(1974).4 Granite City Journal, 262 NLRB 1153 (1982); Burger King, 258NLRB 1293 (1981); NLRB v. Berger Transfer & Storage, 678 F 2d679 (7th Cu. 1982)In accordance with the Board's decisions noted above,I conclude that the evidence does not support the allega-tions in subparagraph 5(c) of the General Counsel's com-plaint because Nizamian did not announce a new policyor imply that the Company's response to complaints andgrievances would change, but, instead, Nizamian remind-ed employees of its longtime existing open-door policy.(See secs. A and sec. C of this decision.) Accordingly, Irecommend to the Board that the allegations in subpara-graph 5(c) be dismissed.The General Counsel's complaint alleged the followingin paragraph 6 to be conduct violative of Section 8(a)(1)of the Act:6. About September 30, 1985, Respondent, actingthrough Roger Burrill, in a memorandum addressedto employees at the Fairfield facility, granted bene-fits to its employees in order to discourage theirsupport for the Union.Regarding the allegations in paragraph 6 of the Gener-al Counsel's complaint quoted above, I conclude that theevidence supports the General Counsel's allegations. Theevidence revealed that the subject of the Fairfield em-ployees being paid on a weekly basis and on Friday wasa matter of employee concern. (See secs. A and C of thisdecision.) The first paragraph of Burrill's memo dated 30September 1985, showed the link, or connection, to em-ployee concerns expressed at the 15 August 1985 meet-ing with management. Thus, the memo to the Fairfieldemployees stated in the first paragraph: "I am pleased toinform you that per your suggestions and our discussionon August 15, you will be paid on a weekly basis begin-ning Friday, October 25." (See sec. D of this decision forthe full text.) Although the Company had known of theemployee interest in this subject matter as early asMarch 1985, it did not implement the new benefit untilafter the employees' union organizing activities hadbecome known, and after an employee had raised thesubject again at the 15 August 1985 meeting with compa-ny management. The change was a new benefit for theFairfield employees, as distinguished from an existingbenefit such as the Company's longtime open-doorpolicy. I conclude that it was a significant new benefit inthat the change affected all the unit employees. TheBoard held in Red's Express, 268 NLRB 1154, 1155(1984):It is well established that the granting of a wageincrease or other benefits during the critical periodpreceding an election is not per se grounds for set-ting aside an election. The crucial determinant iswhether the wage increase or other benefits weregranted for the purpose of influencing the employ- 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees' vote in the election and were of a type reason-ably calculated to have that effect.5 As a generalrule, an employer's legal duty in deciding whetherto grant improvements while a representation pro-ceeding is pending is to decide that question as itwould if the union were not on the scene.• Thus, ifthe employer's actions were not altered by the pres-ence of the union, the Board will not set aside theelection.5 See NLRB v Exchange Parts Go, 375 U S 405 (1964)6 Great Atlantic & Pacific Tea Corp, 166 NLRB 27 (1967).The decision in Delta Data Systems, 279 NLRB 1284,1291 (1986), furnishes guidance in this situation. The de-cision states:Respondent did not make the changes prior tothe preelection campaign nor were any of thechanges which were previously discussed followedup and implemented by any sequential chain ofevents. The testimony is convincing that whateverwas discussed back in 1981 was neither put in writ-ing nor scheduled to be implemented at any speci-fied future date. It was revived only because theunion organization drive began. In addition, thebenefits were announced to employees during themeeting called by Respondent's president whereinhe informed employees of his union animus I there-fore find that by granting the benefits to employeesdescribed in Respondent's "Summary of Policy Ad-justments" during the critical preelection period Re-spondent violated Section 8(a)(1) of the Act. ArrowElastic Corp., 230 NLRB 110 (1977); Electrical Fit-tings Corp., 216 NLRB 1076 (1975).After considering the foregoing matters, I concludethat the Company engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act bygranting benefits to its Fairfield employees on 30 Sep-tember 1985 in order to discourage their support for theUnion.The General Counsel's complaint alleged the followingin paragraph 7 to be conduct violative of Section 8(a)(1)of the Act:7. About August 22, 1985, Respondent, actingthrough Cherryl Paul, at the Fairfield facility,promised its employees improved health benefits, inorder to discourage their support for the Union.Regarding to the allegations in paragraph 7 of theGeneral Counsel's complaint quoted above, I concludethat the credited evidence does not establish that Paulpromised the Fairfield employees improved health bene-fits. (See sec. C of this decision.) As indicated previouslywith respect to the allegations in paragraph 5(c) of theGeneral Counsel's complaint, I have considered the sub-ject matter of these allegations even though I have foundthat the meeting in question occurred only on 15 August1985. I conclude that Paul spoke to the employees aboutexisting company benefits that had been in effect sincethe spring of 1985 and that had been made known to em-ployees in June 1985. The evidence also showed that theCompany had a longtime policy of reviewing its benefitson an annual basis, and that that policy had been ineffect long before the employees' union organizing ac-tivities became known to the Company. (See secs. A andC of this decision.) Accordingly, I recommend to theBoard that the allegations in paragraph 7 be dismissed.The Petitioner's objections to conduct affecting the re-sults of the election, which were ordered to be heard inthis proceeding, are objections numbered 1, 2, and 7.Those objections are that the employer:1.Changed its method of paying employees in re-sponse to stated employee grievances, and other-wise made unilateral changes in the terms and con-ditions of employment;2.Unlawfully interrogated employees regardingactivity on behalf of the Union;7. Otherwise coerced employees and deprivedthem of the rights guaranteed by Section 7 of theAct.Regarding the Union's Objection 1, I conclude thatthe evidence supports that objection for the reasons dis-cussed above concerning paragraph 6 of the GeneralCounsel's complaint. The new benefit occurred duringthe critical period before the election, that was from 14August 1985 through the election on 22 October 1985.The new benefit also affected all the unit employees.The Board held in Dal-Tex Optical Co., 137 NLRB1782, 1786-1787 (1962):Conduct violative of Section 8(a)(1) is, a fortiori,conduct which interferes with the exercise of a freeand untrammeled choice in an election. This is sobecause the test of conduct which may interferewith the "laboratory conditions" for an election isconsiderably more restrictive than the test of con-duct which amounts to interference, restraint, or co-ercion which violates Section 8(a)(1). [Footnoteomitted]In view of the foregoing, I recommend to the Boardthat Union's Objection 1 be sustained.With regard to Union's Objection 2, I conclude, as in-dicated previously with respect to the allegations in para-graph 5(a) of the General Counsel's complaint, that thecredited evidence does not support that objection. Ac-cordingly, I recommend to the Board that Union's Ob-jection 2 be overruled.With regard to union's Objection 7, I conclude thatthe subjects discussed in the small group meetings fo-cused on existing company benefits, such as the opendoor-policy which predated the Company's knowledgeof the union's organizing campaign at the Fairfield facili-ty. I conclude that neither the statements made by Com-pany management personnel verbally at those meetingsnor the statements made in Union's Exhibits 1, 2, and 3contained any threat of reprisal; promise of benefit; orcoercion of employees in exercising their right to choose,or not to choose, a collective-bargaining representative. Iconclude that the statements in Union's Exhibits 1, 2, and R, DAKIN & CO.1093 were noncoercive campaign propaganda. (See sec. E ofthis decision.)The General Counsel did not contend that any sub-jects discussed by Seely at the 15 August 1985 meetingwere changes in benefits or were violations of Section8(a)(1) of the Act. (See Tr. 180.) However, the Unionurges that subject matter as one of the bases, in additionto those discussed above, to support Union's Objection 7.I conclude that the evidence revealed that the decisionalready had been made by the Company to have a 401(k)plan, and that a 401(k) plan was in preparation before theCompany became aware of the employees' union orga-nizing activities. (See sec. A of this decision.) The evi-dence also showed that the 401(k) plan did not becomeeffective until after the election had been held. (See sec.E of this decision.)In view of the foregoing, I recommend to the Boardthat Union's Objection 7 be overruled.Because I have recommended to the Board thatunion's Objection 1 be sustained, I further recommend tothe Board that the first election be set aside, and that theBoard direct that a second election be held at a timedeemed appropriate by the Regional Director for Region20 of the Board.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act bygranting benefits on 30 September 1985 to its employeesat its Fairfield facility in order to discourage their sup-port for the union.3.The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYBecause I have found that the Respondent has en-gaged in certain unfair labor practices within the mean-ing of Section 8(a)(1) of the Act, I shall recommend tothe Board that the Respondent be ordered to cease anddesist from engaging in such unfair labor practices and totake affirmative action designed to effectuate the policiesof the Act.Nothing contained in the remedial Order should beread to require that the Respondent rescind or withholdthe benefits that the Respondent already has granted toits employees.The General Counsel has requested that a visitatorialclause be included in the Order. The evidence presentedin this proceeding does not establish the necessity forsuch a visitatorial clause in this case. Accordingly, Ideny the General Counsel's request.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ediI If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theORDERThe Respondent, R. Dakin & Company, Fairfield,California, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Granting benefits to its employees in order to dis-courage their support for the Union.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Post at its Fairfield, California facility copies of theattached notice marked "Appendix."2 Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the nonce reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT grant benefits to our employees in orderto discourage their support for Teamsters Local Union78 affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of Amer-ica, or any other labor organization. 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.R. DAKIN & COMPANY